Order entered February 12, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01160-CR

                                MARLON LALL, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 2-12-33

                                          ORDER
       This appeal is REINSTATED.

       By order issued on January 17, 2013, we abated this appeal and ordered the trial court to

conduct a hearing to determine why appellant=s brief was not timely filed. The trial court

conducted a hearing and the Court has received a supplemental reporter’s record and the trial

court’s written findings and recommendations.

       We ADOPT the trial court=s recommendation that appellant receive an extension on his

brief. We EXTEND the time to file appellant=s brief to March 18, 2013.




                                                     /s/   LANA MYERS
                                                           JUSTICE